UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4266



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORENSO OWENS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00181)


Submitted: December 21, 2006              Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Beam, Jr., HUBBARD & BEAM, Gastonia, North Carolina,
for Appellant.   Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenso Owens pled guilty to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000)

(Count 1), and possession of a firearm with an obliterated serial

number, in violation of 18 U.S.C. § 922(k) (2000) (Count 2).   The

district court sentenced Owens to sixty-three months’ imprisonment

on Count 1 and sixty months’ imprisonment on Count 2, to be served

concurrently with one another, two years of supervised release on

each count, to be served concurrently with one another, and ordered

payment of a $200 statutory assessment.*   Owens’ counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether Owens’ sentence was reasonable.      Owens was

given an opportunity to file a supplemental pro se brief, but has

not done so.

            We find to be without merit Owens’ challenge to his

sentence.   In sentencing Owens, the district court considered the

properly calculated advisory sentencing guidelines range, along

with the other factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006), and imposed a sentence within the guidelines

range.   Under these circumstances, we find that Owens’ sentence is



     *
      The probation officer calculated an advisory sentencing
guideline range applicable to Owens of sixty-three to seventy-eight
months’ imprisonment, founded on a total offense level of twenty-
two and a criminal history category of IV.

                                - 2 -
reasonable.     See United States v. Green, 436 F.3d 449, 457 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006) (A sentence imposed

“within   the   properly    calculated      Guidelines    range   .   .   .   is

presumptively reasonable.”).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Owens’ conviction and sentence.             This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -